UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-7358


ROOSEVELT CORNELL SANDERS,

                   Petitioner - Appellant,

             v.

TERRY O’BRIEN, Warden,

                   Respondent – Appellee,

             and

FEDERAL BUREAU OF PRISONS,

                   Respondent.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Glen E. Conrad, District
Judge. (7:09-cv-00026-gec-mfu)


Submitted:    October 5, 2009                  Decided:    October 19, 2009


Before NIEMEYER and       GREGORY,    Circuit    Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Roosevelt   Cornell  Sanders, Appellant Pro Se.    Rick  A.
Mountcastle, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke,
Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Roosevelt Cornell Sanders appeals the district court’s

order dismissing his 28 U.S.C. § 2241 (2006) petition.             We have

reviewed the record and find no reversible error.            Accordingly,

we affirm for the reasons stated by the district court.                  See

Sanders v. O’Brien, No. 7:09-cv-00026-gec-mfu (W.D. Va. June 30,

2009).   We deny as moot Sanders’ motions to expedite the appeal.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    3